
	

114 HR 4464 IH: Federal Aviation Research and Development Reauthorization Act of 2016
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4464
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Lipinski, Ms. Edwards, Mr. Grayson, and Ms. Esty) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To ensure that Federal research and development in support of civil aviation remains at the
			 forefront of addressing challenges confronting the Nation’s air
			 transportation system, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Aviation Research and Development Reauthorization Act of 2016. 2.Amendments to title 49, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Federal Aviation Administration.
 (2)FAAThe term FAA means the Federal Aviation Administration. (3)NASAThe term NASA means the National Aeronautics and Space Administration.
 (4)NextGenThe term NextGen means the Next Generation Air Transportation System. (5)SecretaryThe term Secretary means the Secretary of Transportation.
			IAuthorization of Appropriations
 11.Authorization of appropriationsSection 48102(a) is amended— (1)by striking and at the end of paragraph (8);
 (2)by striking paragraph (9); and (3)by adding at the end the following:
					
 (9)$428,050,000 for fiscal year 2016, of which— (A)$166,000,000 shall be for Research, Engineering, and Development;
 (B)$216,050,000 shall be for Facilities and Equipment; and (C)$46,000,000 shall be for Grants-in-Aid for Airports;
 (10)$490,200,000 for fiscal year 2017, of which— (A)$169,000,000 shall be for Research, Engineering, and Development;
 (B)$275,200,000 shall be for Facilities and Equipment; and (C)$46,000,000 shall be for Grants-in-Aid for Airports; and
 (11)$536,270,400 for fiscal year 2018, of which— (A)$173,346,000 shall be for Research, Engineering, and Development;
 (B)$316,832,400 shall be for Facilities and Equipment; and (C)$46,092,000 shall be for Grants-in-Aid for Airports..
				IIStrategic Direction for FAA Research
			21.Decadal survey on FAA’s civil aviation research
 (a)In GeneralThe Secretary shall enter into an arrangement with the National Academies for a comprehensive research survey and strategy for FAA’s civil aviation activities, including NextGen, over the next decade. The survey shall encompass research activities in FAA’s Research, Engineering, and Development, Facilities and Equipment, and Grants-in-Aid for Airports accounts, as well as any other research or emerging research areas that will enhance FAA’s civil aviation activities. The survey shall—
 (1)prioritize FAA civil aviation research needs and align such research needs with the mission of FAA; (2)examine the status of research methods and tools, including modeling and simulation, data analysis, and technology demonstration capabilities, that can contribute to FAA civil aviation research;
 (3)examine the status of FAA-owned research facilities and equipment, the extent to which their availability and accessibility is coordinated across FAA’s research programs, and their ability to support FAA civil aviation research over the next decade;
 (4)identify workforce skills, workforce development, and training needed to support research priorities over the next decade;
 (5)examine the process and issues related to translating research advances into operational use, including the process required for the certification, operational approval, and implementation of new technologies and resulting operations into the National Airspace System, and identify the best practices used by other United States or non-United States organizations in transitioning such research into operations;
 (6)examine issues related to the dissemination of relevant research to the broader aviation community; (7)consider the research contributions of FAA Centers of Excellence, NASA, and other United States Government or nongovernment entities to civil aviation; and
 (8)make prioritized recommendations on the areas described in paragraphs (1) through (7). (b)TransmittalNot later than 2 years after the date of enactment of this Act, the Secretary shall transmit the results of the National Academies decadal survey to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				22.5-Year Strategic and Integrated Research Plan
 (a)PlanNot later than 9 months after the date of transmittal of the decadal survey under section 21(b), the Secretary shall transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a Strategic and Integrated Research Plan that establishes a program of research and development activities that reflects the results of such decadal survey. The plan shall—
 (1)describe how FAA’s research and development activities and associated projects, including those related to—
 (A)NextGen-associated research; (B)research, engineering, and development and facilities and equipment;
 (C)grants-in-aid for airports research; and (D)other research areas recommended in the decadal survey,
						will be interlinked to address common themes and contribute to making progress on the priorities
 identified in the decadal survey transmitted under section 21(b);(2)provide integrated research objectives, milestones, and timelines for achieving those priorities over the next 5 years; and
 (3)describe research activities that will lead to procedures for the certification and operational approval of new technologies for their timely and cost-effective introduction into the National Airspace System.
 (b)ReviewNot later than 3 years after the transmittal of the Strategic and Integrated Research Plan under subsection (a), the Secretary shall enter into an arrangement with the National Academies to review FAA’s progress on implementing the Strategic and Integrated Research Plan.
 (c)Transmittal of ReviewNot later than 12 months after the Secretary enters into the arrangement required under subsection (b), the Secretary shall transmit the results of the National Academies’ review to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				23.Cybersecurity research action initiative
 (a)In generalThe Secretary shall ensure that FAA’s research and development on cybersecurity and its application across FAA is dynamic and constantly updated to reflect the evolving nature of cyber risks and threats, and that cybersecurity research and development is approached in an integrated fashion consistent with the findings and analyses of both the Government Accountability Office and the National Academies report, A Review of the Next Generation Air Transportation System: Implications and Importance of a System Architecture, which states that Cybersecurity requires a system-wide approach that is managed architecturally and cannot be addressed piecemeal by each contractor (or program) separately. Nor can security be added to the system later. Safety properties themselves are dependent on a resilient, trustworthy, secure system, so careful integration of cybersecurity models and processes into safety analyses will become increasingly important. Finally, cybersecurity itself is an ongoing challenge in many domains and the subject of ongoing research; it will be important to track and integrate relevant results as the field continues to evolve.. Development of an agencywide threat model will facilitate FAA in taking an integrated approach to cybersecurity.
 (b)Threat Model DevelopmentThe Secretary shall develop an agencywide threat model to strengthen cybersecurity defense across FAA. The threat model shall—
 (1)be continuously updated; (2)be capable of describing the landscape of security risks to FAA’s operational systems, including those potentially caused by manned and unmanned aircraft operation in the National Airspace System; and
 (3)enable FAA to— (A)identify known threats, including insider threats;
 (B)align cybersecurity efforts and responses commensurate with the identified threats; and (C)implement any additional actions needed to respond to threats and security weaknesses that have not been addressed.
 (c)TransmittalNot later than 6 months after the date of enactment of this Act, the Secretary shall transmit a classified threat model and an unclassified executive summary to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science and Transportation of the Senate.
				IIIMaintaining Safety and Environmental Responsibility in a Changing Aviation Environment
			31.Review of research synergy of unmanned aircraft systems test sites and Center of Excellence
 (a)ReviewNot later than 3 months after the date of enactment of this Act, the Comptroller General shall initiate a review of the effectiveness of the 6 FAA unmanned aircraft system test sites and the opportunities for coordinating and integrating the research conducted at the test sites with that conducted by the Center of Excellence on Unmanned Aircraft Systems. The review shall include input from stakeholders and users of the test sites and participants of the Center of Excellence.
 (b)IssuesThe review shall address— (1)FAA’s plans for the utilization of research carried out at the test sites and the Center of Excellence on Unmanned Aircraft Systems and any relationship of such research to the plan required under section 22(a);
 (2)the coordination of the research carried out at the test sites and the Center of Excellence; and (3)the mechanism by which FAA will exchange information and communications with both the test sites and the Center of Excellence on potential opportunities for them to address FAA’s research and development needs and on potential opportunities for FAA to facilitate potential partnerships within and among the test sites, the Center of Excellence, and other relevant entities to help address FAA’s research and development needs.
 (c)TransmittalThe Comptroller General shall transmit the review under this section to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate not later than 12 months after the date of enactment of this Act.
				32.Research and development strategy in support of the safe integration of unmanned aircraft systems
			 into the National Airspace System
 (a)In generalThe Secretary shall develop a research and development strategy to provide the research basis for informing any potential regulatory action regarding the safe integration of evolving unmanned aircraft systems into the National Airspace System.
 (b)StrategyNot later than 9 months after the date of enactment of this Act, the Secretary shall transmit a research and development strategy for the integration of unmanned aircraft systems into the National Airspace System.
 (c)IssuesThe strategy shall address the research needed to ensure— (1)the safe integration of unmanned aircraft systems of all sizes and categories, operating altitudes, and degree of autonomy of operation; and
 (2)the utilization of other relevant Federal and federally sponsored research and development activities on the safe integration of unmanned aircraft systems into the National Airspace System.
					33.General aviation safety
 (a)WorkshopsThe Secretary shall hold at least one workshop to discuss the status of research and development focused on enhancing general aviation safety. The workshop or workshops shall—
 (1)identify research and development that has had a measurable impact on enhancing general aviation safety, and the extent to which those research results are disseminated to the general aviation community;
 (2)identify what further research is needed to address factors affecting general aviation safety; and (3)include a broad range of experts from the Federal Government, the National Transportation Safety Board, not-for-profit organizations, industry, academia, and the general aviation user community.
 (b)PlanUsing the results of the workshop or workshops held under subsection (a), the Secretary shall develop a plan that includes future research goals and objectives and a roadmap for achieving them.
 (c)TransmittalNot later than 18 months after the date of enactment of this Act, the Secretary shall transmit the plan required under subsection (b) to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				34.Review of aircraft noise research and its use in supporting standards
 (a)In generalThe Comptroller General shall carry out a review of Federal Government research programs on aircraft noise levels and the use of such research to inform the Department of Transportation’s noise evaluation processes, adjustments to noise metrics, and development of noise abatement procedures. The review shall include the research and development activities of other Federal agencies and international bodies and shall identify any barriers to the application of the research to updating noise evaluation processes and metrics.
 (b)TransmittalNot later than 1 year after the date of enactment of this Act, the Comptroller General shall transmit the review required under subsection (a) to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				35.Research to enhance airport safety-related design standards
 (a)Plan and ProcessThe Secretary shall develop a plan for research on safety risk assessment methods related to the development of airport design standards. The plan shall also establish a process for applying risk assessment methods to the development of standards.
 (b)ReviewThe Secretary shall enter into an arrangement with the Transportation Research Board of the National Academies to carry out a review of the plan.
 (c)TransmittalNot later than 18 months after the date of enactment of the Act, the Secretary shall transmit the results of the National Academies’ review to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				36.Research coordination to inform potential aviation regulations on greenhouse gas emissions
 (a)Research coordinationThe Director of the Office of Science and Technology Policy, in cooperation with the Secretary and other relevant Federal agencies, shall coordinate research that can inform the development of potential regulations on limiting greenhouse gas emissions from aircraft.
 (b)Research To inform potential regulationsThe Director shall ensure that the research coordinated under subsection (a) is provided to the relevant Federal agencies and international bodies to help inform the development of international standards and potential United States regulations that would seek to reduce greenhouse gas emissions from aircraft.
				37.Research to inform the establishment of contaminant standards for aircraft cabin air contaminants
 (a)In GeneralTaking into consideration the recommendations from the report to Congress submitted under section 917 of the FAA Modernization and Reform Act of 2012 (42 U.S.C. 44504 note), the Secretary shall, in collaboration with relevant stakeholders—
 (1)develop a plan, and timeline for any necessary research and development leading to the implementation of contaminant standards for aircraft cabin air contaminants; and
 (2)facilitate commercial development and implementation of advanced contaminant detection and cleaning technologies.
 (b)PlanNot later than 6 months after the date of enactment of this Act, the Secretary shall transmit a copy of the plan and timeline developed under subsection (a)(1) to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				38.Review of the Research, Engineering, and Development Advisory Committee
 (a)ReviewThe Comptroller General shall carry out a review of— (1)the role of FAA’s Research, Engineering, and Development Advisory Committee in advising FAA on the effectiveness of the organization, management, and budgetary structure of research and development programs across FAA and on both near-term budget planning and long-term strategic planning for the comprehensive FAA research and development portfolio, including research included in the Research, Engineering, and Development; Facilities and Equipment; and Grants-in-Aid for Airports budget accounts; and
 (2)FAA’s implementation of the advice and recommendations provided by the Research, Engineering, and Development Advisory Committee.
 (b)Best practicesThe review shall consider best practices of Federal agency research and development advisory committees and make any recommendations that would strengthen the Research, Engineering, and Development Advisory Committee in its advisory role to FAA.
 (c)TransmittalNot later than 1 year after the date of enactment of this Act, the Comptroller General shall transmit the review, including recommendations, to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				39.Research on nongovernment air traffic control operations
 (a)Independent studyThe Secretary shall enter into an arrangement for an independent external study to identify the implications that a potential nongovernment United States air traffic control system could have on FAA’s research and development activities as well as what organizational changes would be required under a nongovernmental air traffic control system for overseeing such research and development activities.
 (b)ReportNot later than 12 months after the date of enactment of this Act, the Secretary shall transmit the results of the study to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				
